     Case: 1:21-cv-01250 Document #: 8 Filed: 04/06/21 Page 1 of 1 PageID #:27

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                Eastern Division

Nicholas A. Luce, et al.
                                 Plaintiff,
v.                                                    Case No.: 1:21−cv−01250
                                                      Honorable Mary M. Rowland
Brendan F. Kelly, et al.
                                 Defendant.



                           NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, April 6, 2021:


         MINUTE entry before the Honorable Mary M. Rowland: Defendants' unopposed
motion for extension of time to answer or otherwise plead [7] is granted. Defendants shall
answer or otherwise plead by 5/10/21. The deadline of 5/17/21 for parties to file a joint
initial status report is re−set to 5/24/21. Mailed notice. (dm, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
